Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/120,067 which was filed on 8/31/2018 and claims benefit of 62/676,794 filed 5/25/2018. 

Response to Amendment
In the reply filed 10/30/2020, claims 1, 8, 9, 11, and 17-20 have been amended. No new claims have been added or canceled.  Accordingly claims 1-20 stand pending.
The objection of claim 19 has been withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 11, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/119,960 (reference application) in view of Wang et al. (US2019/0272339), hereinafter Wang, Wu et al. (US2010/0179955), hereinafter Wu, and Kleinberg et al. (US2009/0006460), hereinafter Kleinberg. Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations in claims 1, 11, and 20 of the instant application are found in claims 1, 8, and 15 of the co-pending application except for “clustering data attribute types into a plurality of data categories according to one or more data distributions of each of the data attribute types”, “determining a plurality of minimum support thresholds for the plurality of data categories, wherein a first minimum support threshold of the plurality of minimum support thresholds is different from a second minimum support threshold of a plurality of minimum support thresholds”, and “removing the data attribute pattern from the set of data attribute patterns if a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold”. However Wang, in the field of data analytics, teach clustering data attribute types into a plurality of data categories according to one or more data distributions of each of the data attribute types (Wang, [0018], note determining if the respective record is a member of a subpopulation is interpreted as clustering) and dynamically determining a minimum support threshold for each of the plurality of data categories (Wang, figure 5I, table 5, [0044, 0068-0072], note tunable minimum-support level 
It would have been obvious to one of ordinary skill in the art before the effective date of filing, with the teachings of the copending application with the other cited references to modify the copending references to including the clustering, threshold, and removing of patterns of Wang, Wu, and Kleinberg because this would improve execution times (Wang, [0014]), performance (Wu, [0131]), and efficiency (Kleinberg, [0064]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/120,067 (instant application)
Application 16/119,960 (Co-pending application)
1. A method for frequent pattern (FP) analysis at a database system, 2 comprising: 3 receiving, at the database system, a data set for FP analysis, the data set 4 comprising a plurality of data objects, wherein each of the plurality of data objects comprises 5 a set of data attributes; 

6 clustering data attribute types into a plurality of data categories according to 7 one or more data distributions of each of the data attribute types; 




10 performing an FP analysis procedure on the received data set, wherein the FP 11 analysis procedure comprises: 12 determining a set of data attribute patterns for the plurality of data 13 objects of the data set, wherein each data attribute pattern of the set of data attribute 14 patterns comprises one or more data attributes and a number of occurrences of the 15 data attribute pattern in the data set; and 




removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold of the plurality of minimum support thresholds; and






removing the data attribute pattern from the set of data attribute patterns if a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold, wherein the dynamically determined minimum support threshold corresponds to a data category associated with the data attribute pattern or the data attribute sub-pattern; and

21 transmitting an indication of the set of data attribute patterns resulting from the 22 FP analysis procedure.














6performing an FP analysis procedure on the received data set, wherein the FP 7analysis procedure comprises:  8determining a set of data attribute patterns for the plurality of data 9objects of the data set, wherein each data attribute pattern of the set of data attribute 10patterns comprises one or more data attributes and a number of occurrences of the 11data attribute pattern in the data set;
  
12identifying a threshold occurrence difference for data attribute patterns;  13and 

14removing a data attribute sub-pattern of a data attribute pattern from 15the set of data attribute patterns if a difference between a number of occurrences of 16the data attribute sub-pattern and the number of occurrences of the data attribute 17pattern is below the identified threshold occurrence difference, the data attribute pattern comprising a first set of data attributes and the data attribute sub-pattern comprising a subset of the first set of data attributes; and  










18transmitting an indication of the set of data attribute patterns resulting from the 19FP analysis procedure.





dynamically determine a plurality of minimum support thresholds for the plurality of data categories, wherein a first minimum support threshold of the plurality of minimum support thresholds is different from a second minimum support threshold of the plurality of minimum support thresholds;

14 perform an FP analysis procedure on the received data set, wherein the 15 FP analysis procedure comprises: 16 determining a set of data attribute patterns for the plurality of 17 data objects of the data set, wherein each data attribute pattern of the set of 18 data attribute patterns comprises one or more data attributes and a number of 19 occurrences of the data attribute pattern in the data set; and 







removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold of the plurality of minimum support thresholds; and







removing the data attribute pattern from the set of data attribute patterns if a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold, wherein the dynamically determined minimum support threshold corresponds to a data category associated with the data attribute pattern or the data attribute sub-pattern; and

26 transmit an indication of the set of data attribute patterns resulting from 27 the FP analysis procedure.














10perform an FP analysis procedure on the received data set, wherein the instructions executable by the processor to cause the apparatus to perform the 11FP analysis procedure comprise instructions executable by the processor to cause the apparatus to:  12determine a set of data attribute patterns for the plurality of 13data objects of the data set, wherein each data attribute pattern of the set of 14data attribute patterns comprises one or more data attributes and a number of 15occurrences of the data attribute pattern in the data set;  

16identify a threshold occurrence difference for data attribute 17patterns; and  

18remove a data attribute sub-pattern of a data attribute pattern 19from the set of data attribute patterns if a difference between a number of 20occurrences of the data attribute sub-pattern and the number of occurrences ofAttorney Docket No. P088.01 (93056.0145)Salesforce Ref. No. A4013US 3921the data attribute pattern is below the identified threshold occurrence 22difference, the data attribute pattern comprising a first set of data attributes and the data attribute sub-pattern comprising a subset of the first set of data attributes; and  











23transmit an indication of the set of data attribute patterns resulting from 24the FP analysis procedure.


7 cluster data attribute types into a plurality of data categories according to one 8 or more data distributions of each of the data attribute types; 

dynamically determine a plurality of minimum support thresholds for the plurality of data categories, wherein a first minimum support threshold of the plurality of minimum support thresholds is different from a second minimum support threshold of the plurality of minimum support thresholds;

11 perform an FP analysis procedure on the received data set, wherein the FP 12 analysis procedure comprises: 13 determining a set of data attribute patterns for the plurality of data 14 objects of the data set, wherein each data attribute pattern of the set of data attribute Attorney Docket No. P087.01 (93056.0144)Salesforce Ref. No. A4012US4415 patterns comprises one or more data attributes and a number of occurrences of the 16 data attribute pattern in the data set; and 




removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold of the plurality of minimum support thresholds; and



removing the data attribute pattern from the set of data attribute patterns if a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold, wherein the dynamically determined minimum support threshold corresponds to a data category associated with the data attribute pattern or the data attribute sub-pattern; and

22 transmit an indication of the set of data attribute patterns resulting from the FP 23 analysis procedure.













7perform an FP analysis procedure on the received data set, wherein the instructions to perform the FP 8analysis procedure comprises:  9determine a set of data attribute patterns for the plurality of data 10objects of the data set, wherein each data attribute pattern of the set of data attribute 11patterns comprises one or more data attributes and a number of occurrences of the 12data attribute pattern in the data set; 

 13identify a threshold occurrence difference for data attribute patterns;  14and 

15remove a data attribute sub-pattern of a data attribute pattern from 16the set of data attribute patterns if a difference between a number of occurrences of 17the data attribute sub-pattern and the number of occurrences of the data attribute 18pattern is below the identified threshold occurrence difference; and  










19transmit an indication of the set of data attribute patterns resulting from the FP 20analysis procedure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2019/0272339), hereinafter Wang, in view of Wu et al. (US2010/0179955), hereinafter Wu, and Kleinberg et al. (US2009/0006460), hereinafter Kleinberg.

Regarding Claim 1:
Wang teaches:
A method for frequent pattern (FP) analysis at a database system (Wang, figure 1, [0005, 0082], note frequent pattern analysis for a database system) comprising: receiving, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes (Wang, figure 1, [0018], note dataset of records, e.g. data objects, and each record contains a plurality of data items, e.g. attributes, such as unique IDs or other values that comprise text, strings, numbers Booleans, etc.) ; 
clustering data attribute types into a plurality of data categories according to one or more data distributions of each of the data attribute types (Wang, [0018], note 
dynamically determining a plurality of minimum support thresholds for the plurality of data categories (Wang, figure 5I, table 5, [0044, 0068-0072], note tunable minimum-support level parameter threshold. Since it is a tunable algorithm it is interpreted to be dynamically determined. Note the example given for the candidate patterns and the overall failure threshold that was dynamically determined for the frequency patterns for that example using table 5), wherein a first minimum support threshold of the plurality of minimum support thresholds is different from a second minimum support threshold of a plurality of minimum support thresholds; 
performing an FP analysis procedure on the received data set, wherein the FP analysis procedure comprises: determining a set of data attribute patterns for the plurality of data objects of the data set, wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set (Wang, figure 5I, table 5, [0018-0019, 0066-0068], note determining frequency patterns for the data items of the records of the data set; note number of occurrences are counted for the respected data item patterns for both the subpopulations and general populations); 
removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold 
removing the data attribute pattern from the set of data attribute patterns if a number of occurrences of a data attribute or the data attribute sub-pattern (Wang, figure 5I, table 5, [0044, 0068-0072], note disregarding patterns with items that occurred less than the threshold to be included on the frequent item list; note disregarding candidate pattern (A, C) as a frequent pattern because that pattern failure ratio was less than the dynamically determined threshold of the overall failure ratio and since the failure ratio is the number of occurrences of the subpopulation matches over the number of occurrences of general population matches it is based on the number of occurrences of the pattern.  When combined with the other references this would be for when the number of occurrences of a sub-pattern as taught by Kleinberg); and 
transmitting an indication of the set of data attribute patterns resulting from the FP analysis procedure (Wang, figure 3, item 307, note transmitting ranked list of frequency patterns to the user).
Wang doesn’t specifically teach:

removing the data attribute pattern from the set of data attribute patterns if a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold
Wu is in the same field of endeavor pattern analysis;
Wu teaches:
determining a plurality of minimum support thresholds for the plurality of data categories, wherein a first minimum support threshold of the plurality of minimum support thresholds is different from a second minimum support threshold of a plurality of minimum support thresholds (Wu, [0033, 0035, 0043, 0080], note determining minimum support thresholds for databases and that each database may have their own corresponding threshold, e.g. a plurality of different thresholds; note that each database may have a corresponding threshold and each threshold is interpreted as a separate category since they may be analyzed separately.  When combined with the previously cited reference this would be for the dynamically determined threshold and categories as taught by Wang); 
removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold of the plurality of minimum support thresholds (Wu, [0035, 0043, 0080], note not including patterns that are less than a threshold 
removing the data attribute pattern from the set of data attribute patterns if a number of occurrences of a data attribute or the data attribute sub-pattern (Wu, [0035, 0043, 0080], note not including patterns that are less than a threshold support value, which is interpreted as removing the pattern from the set that was analyzed; note data records of interest for data attribute pattern analysis may be a subset or the full set; note that each database may have a corresponding threshold and each threshold is interpreted as a separate category since they may be analyzed separately. When combined with the previously cited reference this would be for the dynamically determined threshold and categories as taught by Wang and for the sub-pattern exclusion as taught by Kleinberg); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wu because this would improve performance when scaling to large data volumes (Wu, [0131]).
Kleinberg is in the same field of endeavor, data analysis; 
Kleinberg teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kleinberg because this would improve the efficiency of the system (Kleinberg, [0064]).

Regarding Claim 2:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:
identifying all possible sub-patterns associated with a data attribute pattern of the set of data attribute patterns (Wang, figure 5h, note prefix tree identifies a set of data attribute patterns and within the tree all possible sub-patterns associated with a data attribute pattern are identified, e.g. A,B from A,B,C is identified in the tree); and 
evaluating a support threshold for each of the possible sub-patterns, wherein the support threshold is a smallest dynamically determined minimum support threshold corresponding to any data category to which a data attribute of the each of the possible 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wu because this would improve performance when scaling to large data volumes (Wu, [0131]).

Regarding Claim 3:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:
wherein one or more dynamically determined minimum support thresholds for the plurality of data categories is based at least in part on a user input, a data distribution of a data attribute type, or a combination thereof (Wang, figure 5I, table 5, [0044, 0068-0072], note tunable minimum-support level parameter threshold. Note the example given for the candidate patterns and the overall failure threshold that was dynamically determined for the frequency patterns for that example using table 5 which is based on data distribution of a data attribute type, e.g. system failure).

Regarding Claim 4:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:


Regarding Claim 5:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:
wherein the one or more data distributions of each of the data attribute types comprises a set of distributions characterizing frequency of data attributes per data object and frequency of data objects per data attribute (Wang, [0015, 0044], table 3, note records having an indication in each record of whether the respective record is a member of the subpopulation, which is interpreted of a frequency of 1 data attribute per object for indications such as a Boolean value for “failed to upgrade”; note frequency item list is a frequency of data objects per data attribute, e.g. Item A appears in 4 records).

Regarding Claim 6:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:
wherein the plurality of data objects comprises a plurality of users within the database system and the set of data attributes comprises activities performed by the plurality of users or characteristics associated with the plurality of users (Wang, [0014-0015], note the records might be from metrics collected from personal computers, e.g. plurality of users, and the items may be activities such as upgrading the operating system).

Regarding Claim 7:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:
wherein the FP analysis is performed by one or more data processing machines within the database system, the one or more data processing machines comprising database servers, application servers, server clusters, virtual machines, containers, or a combination thereof (Wang, figure 1 and 2, [0028], note the use of servers).

Regarding Claim 10:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:


Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note processor and memory), while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note processor and memory), while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note 

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note processor and memory), while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note processor and memory), while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 16 discloses substantially the same limitations as claim 7 respectively, except claim 16 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note processor and memory), while claim 7 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 7.

Claim 19 discloses substantially the same limitations as claim 10 respectively, except claim 19 is directed to a system comprising a processor and memory in 

Claim 20 discloses substantially the same limitations as claim 1 respectively, except claim 20 is directed to a non-transitory computer-readable medium while claim 1 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 1.

Claim Rejections - 35 USC § 103

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu, Kleinberg, and Wood et al. (US2018/0285759), hereinafter Wood.

Regarding Claim 8:
Wang, Wu, and Kleinberg show the method as disclosed above;
Wang, Wu, and Kleinberg further teach:
wherein dynamically determining the plurality of minimum support thresholds for the plurality of data categories further comprises: tuning the plurality of minimum support thresholds to manage a variance in the data distributions for the plurality of data categories (Wang, figure 5I, table 5, [0044, 0068-0072], note tunable minimum-support level parameter threshold, note that “to manage a variance” is intended use and having a tunable minimum-support level parameter threshold means it is capable of managing 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wu because this would improve performance when scaling to large data volumes (Wu, [0131]).
Wang doesn’t specifically teach:
performing one or more threshold determination algorithms to reduce noise from data with a high data distribution.
Wood is in the same field of endeavor, data analysis; 
Wood teaches:
performing one or more threshold determination algorithms to reduce noise from data with a high data distribution (Wood, [0053], note reducing dimensionality may be done by tuning hyper parameter values for each cluster, which is interpreted as an algorithm to reduce noise from data with a high data distribution and when combined with the previously cited reference this would apply to the minimum support threshold as thought by Wang).


Regarding Claim 9:
Wang, Wu, Kleinberg, and Wood show the method as disclosed above;
Wang, Wu, Kleinberg, and Wood further teach:
wherein tuning the plurality of minimum support thresholds to manage the variance in the data distributions for the plurality of data categories comprises: executing a hyper parameter tuning process (Wu, [0033, 0035, 0043, 0080], note determining minimum support thresholds for databases and that each database may have their own corresponding threshold, e.g. a plurality of different thresholds; note that each database may have a corresponding threshold and each threshold is interpreted as a separate category since they may be analyzed separately.  When combined with the previously cited reference this would be for the dynamically determined threshold and categories as taught by Wang) (Wood, [0053], note reducing dimensionality may be done by tuning hyper parameter values for each cluster, which is interpreted as an algorithm to reduce noise from data with a high data distribution and when combined with the previously cited reference this would apply to the minimum support threshold as thought by Wang).

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Wood because this would improve the efficiency for data analytics for large data sets (Wood, [0005]). 

Claim 17 discloses substantially the same limitations as claim 8 respectively, except claim 17 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note processor and memory), while claim 8 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 8.

Claim 18 discloses substantially the same limitations as claim 9 respectively, except claim 18 is directed to a system comprising a processor and memory in electronic communication with the processor (Wang, figure 6, [0079-0080], note processor and memory), while claim 9 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 9.	
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        1/28/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152